Citation Nr: 1438729	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  07-10 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 40 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which continued a 20 percent rating for a lumbar spine disability.

A February 2007 statement of the case increased the lumbar spine disability rating from 20 percent to 40 percent, effective February 28, 2005.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This case was previously before the Board in July 2013, at which time the Board denied a rating in excess of 40 percent for the lumbar spine disability and assigned separate 10 percent ratings for radiculopathy of the lower left and right extremities, effective February 28, 2005.  

Additionally, the Board notes that in March 2007, the Veteran filed a notice of disagreement with the effective date of the assigned 40 percent rating.  The July 2013 Board decision also remanded the issue of entitlement to an effective date prior to February 28, 2005, for the lumbar spine disability rating.  The requested development for the earlier effective date claim has not been completed, and thus that claim is not before the Board at this time.  

The appellant subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Partial Remand in January 2014, requesting that the Court vacate the portion of the Board's decision that denied a rating in excess of 40 percent for the lumbar spine disability, to include on an extraschedular basis, and ratings in excess of 10 percent for the bilateral lower extremity radiculopathy.  

In a January 2014 Order, the Court granted the Joint Motion, vacating the Board's July 2013 decision as it pertained to the ratings assigned for the Veteran's lumbar spine and lower extremities and remanding the claims to the Board for compliance with directives that were specified by the Joint Motion.

The Board notes that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record.  Specifically, in his February 2006 notice of disagreement, the Veteran reported that he was unable to work due to his back disability.  However, during the pendency of the appeal, the Veteran filed a claim for entitlement to TDIU in August 2006, and the RO denied the claim in a February 2010 rating decision.  The Veteran did not appeal this decision, and therefore, the issue of entitlement to a TDIU is not before the Board at this time.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the radiculopathy claims, the Joint Motion for Partial Remand directed the Board to consider "why the radiculopathy should not be rated higher given how the Veteran has symptoms which make his condition more than wholly sensory."

With respect to the lumbar spine claim, the Joint Motion directed that the Board "provide an adequate rationale regarding the issue of whether to refer a claim for extraschedular consideration."  

Before the Board may undertake such analysis, it finds that a remand for a new examination is necessary in light of a June 2014 statement in which the Veteran asserts that his "condition has worsened and su[r]gical intervention has been suggested to maintain mobility of lower extremities."  He also noted that he continues to receive treatment from the VA Loma Linda Pain Management Clinic.  

While this case is on remand, VA should obtain any outstanding VA medical records and associate these records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of his lumbar spine disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should list the range of motion of the Veteran's lumbar spine in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

a.  Does the lumbar spine exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms)?

b.  Does pain significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?

c.  The examiner should also describe the extent to which the Veteran's lumbar spine disability interferes with his ability to work.

3.  Following completion of the first instruction above, arrange for the Veteran to undergo a VA examination to determine the nature and extent of the neurological manifestations of his service-connected lumbar spine disability, to include radiculopathy of the bilateral lower extremities.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and all findings should be reported in detail.  

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should identify any neurological findings related to the service-connected neurological manifestations of his service-connected lumbar spine disability, to include radiculopathy of the bilateral lower extremities.  The examiner should fully describe the extent and severity of those symptoms.  The examiner should specifically identify the exact nerves that are affected and describe the severity of disability including any paralysis that is found.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



